DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 6, 8, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the spindle side" in line 2. There is insufficient antecedent basis for this limitation in the claim. It is unclear what part or location is being referred to here. For the purposes of this examination, “on the spindle side” will be read as “near the interface,” as this is examiner’s best understanding of the desired location.
Claim 4 is rejected as indefinite due to its dependency upon rejected claim 3.
Further regarding claim 4, the claim recites the second pivoting element being “preferably” formed pin-like and “in particular” extending through the frame. The terms “preferably” and “in particular” seem to indicate that these limitations are optional, making it unclear if these structures are necessary to meet the claim. For the purposes of this examination, these limitations will be read as being not required to meet the claim, as this appears to be the broadest reasonable interpretation of the claim language. 
Claim 6, uses the term “and/or,” which makes it unclear what elements are required to meet the claim. For example, if the hone strip extension limitation is chosen, does the claim still require a measuring strip? For the purposes of this examination, the limitations in the entire section of the claim before the term “and/or” will be read as being an alternative to the limitations after the term “and/or” as this appears to be the broadest reasonable interpretation of the claim. 
Claim 8 recites the term “a positioning device” in line 2. Claim 7 has antecedent basis for multiple positioning device (one for each measuring strip). This makes it unclear if limitations for “a positioning device” in claim 8 are directed toward each measuring device or just a single one of the claimed measuring devices. The term “a measuring strip” in claim 8 is unclear for similar reasons. For the purposes of this examination, these limitations will be interpreted as applying to each positioning device provided to the measuring strips.
Claim 12 uses the term “and/or” and is unclear for substantially the same reasons as claim 6 described above. For the purposes of this examination, the differing contact surfaces and their accompanying limitations will be read as alternatives to each other.
Regarding claim 13, the claim, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 13 recites the broad recitation between 15° and 45°, and the claim also recites the ranges 20° to 40° and 25° to 35° which are the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For the purposes of this examination, the claim will be read as requiring an angle of between 15° and 45°.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-12, 14-16, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 1496234, hereinafter ‘234.
Regarding claim 9, ‘234 discloses a hone strip for use in the honing tool according to claim 1 (note that the honing tool structure does not limit the claimed honing strip; as the strip of ‘234 is for honing, it is clearly usable in a honing tool structure), the hone strip comprises a support (14) and at least one honing stone (39), characterized in that the support has a clamping device (including elements 45, 46, 16, 20) by means of which the at least one honing stone can be releasably clamped and fixed to the support in a clamping position of the clamping device (as shown in fig 1a; page 4, lines 54-65).
Regarding claim 10, ‘234 further discloses the clamping device has at least one joining section (at ends of element 16 on opposite sides of stones 39 from clamping element 45), in particular fixedly arranged on the support (fig 1a; integral with support), and a clamping element (45), wherein the at least one joining section is adapted and arranged such that in the clamping position the at least one honing stone abuts on the at least one joining section in a circumferential direction (fig 1a; stone 29 abutting against surface 44), and wherein the clamping element (45) in the clamping position is arranged in the circumferential direction on the opposite side of the at least one honing stone (as shown in fig 1a), abuts on and urges the at least one honing stone in the circumferential direction against the at least one joining section, so that the at least one honing stone is clamped and held between the at least one joining section and the clamping element (col 4, lines 53-62).
Regarding claim 11, ‘234 further discloses the clamping device comprises a fixing element (46) which is adapted and arranged such that, in the clamping position, the fixing element abuts on and urges the clamping element (45) towards the at least one joining section (fig 1a; col 4, lines 53-62).
Regarding claim 12, ‘234 further discloses a contact surface (44) between the at least one joining section and the at least one honing stone lies in a plane which extends substantially in the axial and radial directions (fig 1a; axially into the page and radially outward).
Regarding claim 14, ‘234 further discloses the clamping element (45) and the fixing element (46) are adapted and arranged such that the fixing element urges the clamping element in a circumferential direction towards the at least one honing stone when the fixing element moves in the radial direction, in particular radially inwards (fig 1a; col 4, lines 53-62).
Regarding claim 15, ‘234 further discloses the clamping device comprises a tensioning mechanism (screw threads) which is adapted to move the fixing element (46) during the transfer into the clamping position in the radial direction, in particular radially inwards (as shown in fig 1a).
Regarding claim 16, ‘234 further discloses the hone strip has two honing stones (39), the clamping device has two joining sections (on either side of the honing stones) arranged outside in a circumferential direction (fig 1a), two clamping elements (45) arranged between the two honing stones when viewed in the circumferential direction (fig 1a), and at least one fixing element (46) arranged between the clamping elements (45) when viewed in the circumferential direction (fig 1a). 
Regarding claim 20, ‘234 discloses a hone strip for use in the honing tool according to claim 2 (note that the honing tool structure does not limit the claimed honing strip; as the strip of ‘234 is for honing, it is clearly usable in a honing tool structure), the hone strip comprises a support (14) and at least one honing stone (39), characterized in that the support has a clamping device (including elements 45, 46, 16, 20) by means of which the at least one honing stone can be releasably clamped and fixed to the support in a clamping position of the clamping device (as shown in fig 1a; page 4, lines 54-65).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sunnen (WO 84/00711, cited by applicant) in view of Nagel (US 3430401).
Regarding claim 1, Sunnen teaches a honing tool comprising a tool body (10) in lightweight construction and at least two radially feedable hone strips (46, 48), wherein the at least two radially feedable hone strips are radially feedable by means of a rack-and-pinion gear (including elements 34, 36, 38, 62, 64), wherein the rack-and-pinion gear comprises a central toothed shaft (34) which is adapted and arranged to interact with gear racks (62, 64; interacts through elements 36, 38) associated respectively with the at least two radially feedable hone strips (46, 48) to feed the at least two radially feedable hone strips (page 7 line 31-page 8, line 24). 
Sunnen does not teach a pneumatic measuring device. Nagel teaches a honing tool comprising a pneumatic measuring device (5) for in-process diameter measurement of a diameter of an opening to be machined in a workpiece (col 2, lines 8-16). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to include a pneumatic measuring device for diameter measurement in the honing tool of Sunnen in order to achieve the predictable result of allowing the workpiece bore to be measured during machining as taught by Nagel (col 1, lines 23-27). 
Regarding claim 2, Sunnen, as modified, teaches all the limitations of claim 1 as described above. Sunnen further teaches the tool body comprises a functional section (right side in figure 1, between references 14 and 12) and a coupling section (left side in fig 1), wherein the functional section comprises the at least two radially feedable hone strips (46, 48) and the pneumatic measuring device (when modified by Nagel), and the coupling section comprises an interface (33) for coupling the honing tool to a honing spindle (col 7, lines 19-23), and wherein the functional section is gimbal-mounted in relation to the coupling section (through gimbal assembly 28; fig 1).
Regarding claim 3, Sunnen, as modified, teaches all the limitations of claim 2 as described above. Sunnen further teaches the coupling section comprises a coupling plate (unlabeled portion connecting elements 18 and 20 to element 33) near the interface, and two extensions (18, 20) which form a bearing fork (as shown in fig 1) for a gimbal bearing (16) of the functional section in relation to the coupling section (fig 1). 
Regarding claim 4, Sunnen, as modified, teaches all the limitations of claim 3 as described above. Sunnen further teaches a first pivoting element (22) is mounted pivotably relative to the two extensions (18, 20) about a first pivoting axis (through pins 24; page 6, lines 33-35), wherein the first pivoting element is formed by a frame element (22) which is arranged pivotably between the two extensions (through the pins 24), and a second pivoting element (end of element 14) is mounted pivotably relative to the first pivoting element (22) about a second pivoting axis (through pins 26) which is arranged orthogonally to the first pivoting axis (page 6, line 36-page 7 line 3), wherein preferably the second pivoting element is formed pin- like and in particular extends through the frame element (as shown in fig 1; note that these limitations are not required to meet the claim, see 112b rejection above).
Regarding claim 7, Sunnen, as modified, teaches all the limitations of claim 1 as described above. Nagel further teaches the pneumatic measuring device comprises measuring strips (multiple strips 5; col 2, lines 3-5) with measuring nozzles (7) arranged thereon, wherein for each measuring strip, one positioning device (14) is provided which is adapted to adjust the radial position of the respective measuring strip (by screw 14; col 2, lines 24-29). 
Regarding claim 19, Sunnen, as modified, teaches all the limitations of claim 2 as described above. Nagel further teaches the pneumatic measuring device comprises measuring strips (multiple strips 5; col 2, lines 3-5) with measuring nozzles (7) arranged thereon, wherein for each measuring strip, one positioning device (14) is provided which is adapted to adjust the radial position of the respective measuring strip (by screw 14; col 2, lines 24-29). 
Claim(s) 5-6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sunnen and Nagel as applied to claims 1 and 2 above, and further in view of Prange (US 2334838).
Regarding claim 5, Sunnen, as modified, teaches all the limitations of claim 1 as described above. Sunnen does not teach two plate-like elements between which the hone strips, measuring device, and rack-and-pinion gear are arranged. Prange teaches a honing tool including two plate-like elements (14, 15) between which at least two radially feedable hone strips (12) are arranged. It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to include plate like elements on either side of the hone strips of Sunnen, resulting in the hone strips, measuring device, and rack and pinion gear being arranged between the plate like elements for the purposes of allowing the functional section of the honing tool to be easily disassembled as taught by Prange (col 2, lines 6-9).
Regarding claim 6, Sunnen, as modified, teaches all the limitations of claim 5 as described above. Sunnen further teaches the at least two radially feedable hone strips (46, 48) extend from the first plate-like element to the second plate-like element (extend longitudinally between the plate like elements included from the modification of Prange described in the rejection of claim 5 above). 
Regarding claim 18, Sunnen, as modified, teaches all the limitations of claim 2 as described above. Sunnen does not teach two plate-like elements between which the hone strips, measuring device, and rack-and-pinion gear are arranged. Prange teaches a honing tool including two plate-like elements (14, 15) between which at least two radially feedable hone strips (12) are arranged. It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to include plate like elements on either side of the hone strips of Sunnen, resulting in the hone strips, measuring device, and rack and pinion gear being arranged between the plate like elements for the purposes of allowing the functional section of the honing tool to be easily disassembled as taught by Prange (col 2, lines 6-9).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sunnen and Nagel as applied to claim 7 above, and further in view of Johnson (US 2777257).
Regarding claim 8, Sunnen, as modified by Nagel, teaches all the limitations of claim 7 as described above. Nagel further teaches each positioning device is formed by a screw-based fastening of the measuring strips with respect to the functional section, wherein the fastening of the measuring strips comprises as least a first screw (14) which is screwed into the functional section (as shown in fig 3), and holds a respective measuring strip (5) from radially outwards such that the measuring strip can be moved radially outwards relative to the functional section by screwing the screw into the measuring strip (col 2, lines 24-29). Sunnen and Nagel do not teach a second screw screwed into the measuring strip. Johnson teaches a honing tool including a measuring strip (31) positioned by a screw based fastening including a first screw and a second screw (two screws 32; fig 5) which is screwed into the measuring strip (31) and abuts on the functional section (as shown in fig 2) such that the measuring strip can be moved radially outwards relative to the functional section by screwing the second screw into the measuring strip (function provided by screws). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to include a second screw to the positioning device in the honing tool of Sunnen and Nagel in order to flexibly attach the measuring strip to the functional section, while allowing for radial movement as taught by Johnson (col 2, lines 24-32). 
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘234 alone.
Regarding claim 13, ‘234 teaches all the elements of claim 11 as described above. ‘234 further teaches a contact surface (outer wedge surface) between the fixing element (46) and the clamping element (45) lies in a plane which extends in the axial direction (into the page) and extends in a further direction which is at an angle relative to the radial direction when looking at a corresponding plane extending orthogonally to the axial direction (the angle as viewed in fig 1a). ‘234 does not explicitly teach this angle being between 15° and 45° (although the figures appear to show an angle near 45°, no explicit angle is described). However, it is obvious to optimize within prior art conditions through routine experimentation to discover the optimum or workable range (see MPEP 2144.05 II. A.). In this case, it would be obvious for a person having ordinary skill in the art that the contact angle between the clamping element and fixing element would have a direct effect on the applied clamping force due to their wedge shaped construction shown and described by ‘234 (page 4, lines 53-65). Additionally, applicant has provided no showing of criticality to the claimed range. Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide an angle of between 15° and 45° to the contact surface between the fixing element and clamping element of ‘234 in order to arrive at the workable range of clamping forces.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sunnen and Nagel as applied to claim 1 above, and further in view of ‘234 (GB 1496234).
Regarding claim 17, Sunnen, as modified, teaches all the limitations of claim 1 as described above. Sunnen further teaches the honing tool comprises at least one hone strip (46) having a support (50) and at least one honing stone (58). Sunnen does not teach a clamping device. ‘234 teaches a hone strip for use in a honing tool, the hone strip comprises a support (14) and at least one honing stone (39), characterized in that the support has a clamping device (including elements 45, 46, 16, 20) by means of which the at least one honing stone can be releasably clamped and fixed to the support in a clamping position of the clamping device (as shown in fig 1a; page 4, lines 54-65). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to use the clamping device in the honing tool of Sunnen in order to rigidly clamp the honing stones to the tool as taught by ‘234 (page 2, lines 48-34). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other similar honing tools are cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091. The examiner can normally be reached M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723